--------------------------------------------------------------------------------

Exhibit 10.3

LOCK-UP AGREEMENT

THIS LOCK-UP AGREEMENT (the "

Agreement") is made and entered into as of October 2, 2009 between the
stockholder set forth on the signature page to this Agreement (the "Related
Party Holder") and Brean Murray, Carret & Co., LLC ("BMC").



RECITALS



A. China Security & Surveillance Technology, Inc. (the "

Company") has entered into that certain Securities Purchase Agreement, dated
October 2, 2009 (the "Purchase Agreement") with certain investors set forth on
the signature pages thereto (the "Investors") pursuant to which the Company will
issue and sell an aggregate of $58.5 million of securities to the Investors. The
Related Party Holder is the director and Chief Executive Officer of the Company
and the legal and beneficial owner of the Related Party Holder’s Shares (as
defined blow).



B. As an inducement for the Investors to enter into and consummate the
transactions contemplated by the Purchase Agreement, the Related Party Holder
has agreed to execute, deliver and be bound by the terms and conditions of this
Agreement.

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

1. Effectiveness of Agreement. Related Party Holder has independently evaluated
the merits of his decision to enter into and deliver this Agreement, and such
Related Party Holder confirms that he has not relied on the advice of BMC or any
other person in undertaking to execute this Agreement.

2. Representations and Warranties. Each of the parties hereto, by their
respective execution and delivery of this Agreement, hereby represents and
warrants to the others and to all third party beneficiaries of this Agreement
that (a) such party has the full right, capacity and authority to enter into,
deliver and perform its respective obligations under this Agreement, (b) this
Agreement has been duly executed and delivered by such party and is the binding
and enforceable obligation of such party, enforceable against such party in
accordance with the terms of this Agreement and (c) the execution, delivery and
performance of such party’s obligations under this Agreement will not conflict
with or breach the terms of any other agreement, contract, commitment or
understanding to which such party is a party or to which the assets or
securities of such party are bound.

3. Beneficial Ownership. Related Party Holder hereby represents and warrants
that he does not beneficially own (as determined in accordance with Section
13(d) of the Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder) any shares of the common stock of the Company (the "CSST
Common Stock"), or any economic interest therein or derivative therefrom, other
than those shares of CSST Common Stock specified on his signature page to this
Agreement. For purposes of the Agreement, the shares of CSST Common Stock
beneficially owned by such Related Party Holder as specified on its signature
page to this Agreement are collectively referred to as the "Related Party
Holder’s Shares."

--------------------------------------------------------------------------------

4. Lockup. From and after the date of this Agreement and through and including
December 1, 2009 (the "Lockup Period"), the Related Party Holder irrevocably
agrees it will not, directly or indirectly, offer, sell, pledge (except for any
pledges reflected on a Schedule 13D filed prior to October 1, 2009 and pledges
made to secure guarantees of bona fide debt obligations for money borrowed by
the Company’s subsidiaries in the ordinary course of business, consistent with
past practices for giving such pledges), announce the intention to sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase or otherwise
transfer or dispose of, any of its Related Party Holder’s Shares (including any
securities convertible into, or exchangeable for, or representing the rights to
receive, Related Party Holder’s Shares) without BMC’s prior written consent. In
furtherance thereof, the Related Party Holder will cause the Company to (x)
place a stop order on all Related Party Holder’s Shares covered by any
registration statements, (y) notify the Company’s transfer agent in writing of
the stop order and the restrictions on such Related Party Holder’s Shares under
this Agreement; and (z) direct the transfer agent not to process any attempts by
the Related Party Holder to resell or transfer any Related Party Holder’s Shares
under such registration statements or otherwise in violation of this Agreement.

5. No Additional Fees/Payment. Other than the consideration specifically
referenced herein, the parties hereto agree that no fee, payment or additional
consideration in any form has been or will be paid to the Related Party Holder
in connection with this Agreement.

6. Enumeration and Headings. The enumeration and headings contained in this
Agreement are for convenience of reference only and shall not control or affect
the meaning or construction of any of the provisions of this Agreement.

7. Counterparts. This Agreement may be executed in facsimile and in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original, but all of which shall together constitute one and the same agreement.

8. Successors and Assigns. This Agreement and the terms, covenants, provisions
and conditions hereof shall be binding upon, and shall inure to the benefit of,
the respective heirs, successors and assigns of the parties hereto.

9. Severability. If any provision of this Agreement is held to be invalid or
unenforceable for any reason, such provision will be conformed to prevailing law
rather than voided, if possible, in order to achieve the intent of the parties
and, in any event, the remaining provisions of this Agreement shall remain in
full force and effect and shall be binding upon the parties hereto.

10. Amendment. This Agreement may not be amended or modified in any manner
except by a written agreement executed by each of the parties hereto.

2

--------------------------------------------------------------------------------

11. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

12. No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

13. Remedies. BMC shall have the right to specifically enforce all of the
obligations of the Related Party Holder under this Agreement (without posting a
bond or other security), in addition to recovering damages by reason of any
breach of any provision of this Agreement and to exercise all other rights
granted by law. Furthermore, the Related Party Holder recognizes that if it
fails to perform, observe, or discharge any of its obligations under this
Agreement, any remedy at law may prove to be inadequate relief to BMC.
Therefore, the Related Party Holder agrees that BMC shall be entitled to seek
temporary and permanent injunctive relief in any such case without the necessity
of proving actual damages and without posting a bond or other security.

14. Governing Law. The terms and provisions of this Agreement shall be construed
in accordance with the laws of the State of New York and the federal laws of the
United States of America applicable therein.

[Remainder of Page Intentionally Left Blank]

 

 

 

3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

Brean Murray, Carret & Co., LLC     By:   Name:   Title:         Name of Related
Party Holder: Guoshen Tu     Number of shares of CSST Common Stockbeneficially
owned: 16,760,435

 

 

Lockup Agreement

--------------------------------------------------------------------------------